           Case 1:18-cv-01364-DAD-GSA Document 36 Filed 10/09/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM J. GRADFORD,                         1:18-cv-01364-DAD-GSA-PC
12                  Plaintiff,                    ORDER REQUIRING PLAINTIFF TO
                                                  FILE OPPOSITION OR STATEMENT OF
13          v.                                    NON-OPPOSITION TO DEFENDANT
                                                  FLORES’S MOTION TO DISMISS,
14   DEPUTY GUILTRON,                             WITHIN TWENTY-ONE DAYS
15                  Defendant.                    (ECF No. 35.)
16

17

18

19

20          William J. Gradford (“Plaintiff”) is a former prisoner proceeding pro se and in forma

21   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds

22   against defendant Deputy Guiltron (“Defendant”) for retaliation in violation of the First

23   Amendment.

24          On September 8, 2020, defendant Guiltron filed a motion to dismiss. (ECF No. 35.)

25   Plaintiff was required to file an opposition or a statement of non-opposition to the motion within

26   twenty-one days, but has not done so. Local Rule 230(l).

27          Local Rule 230(l) provides that the failure to oppose a motion “may be deemed a waiver

28   of any opposition to the granting of the motion . . .” The court may deem any failure to oppose

                                                     1
              Case 1:18-cv-01364-DAD-GSA Document 36 Filed 10/09/20 Page 2 of 2



 1   Defendant’s motion to dismiss as a waiver, and recommend that the motion be granted on that
 2   basis.
 3            Failure to follow a district court’s local rules is a proper grounds for dismissal. U.S. v.
 4   Warren, 601 F.2d 471, 474 (9th Cir. 1979). Thus, a court may dismiss an action for the plaintiff’s
 5   failure to oppose a motion to dismiss, where the applicable local rule determines that failure to
 6   oppose a motion will be deemed a waiver of opposition. See Ghazali v. Moran, 46 F.3d 52 (9th
 7   Cir. 1995), cert. denied 516 U.S. 838 (1995) (dismissal upheld even where plaintiff contends he
 8   did not receive motion to dismiss, where plaintiff had adequate notice, pursuant to Fed. R. Civ.
 9   P. 5(b), and time to file opposition); cf. Marshall v. Gates, 44 F.3d 722, 725 (9th Cir. 1995);
10   Henry v. Gill Industries, Inc., 983 F.2d 943, 949-50 (9th Cir. 1993) (motion for summary
11   judgment cannot be granted simply as a sanction for a local rules violation, without an appropriate
12   exercise of discretion). The court may also dismiss this case for Plaintiff’s failure to comply with
13   the court’s order. See Local Rule 110; Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002)
14            Accordingly, IT IS HEREBY ORDERED that:
15            1.     Within twenty-one days of the date of service of this order, Plaintiff shall file an
16                   opposition, or statement of non-opposition, to the motion to dismiss filed by
17                   Defendant Guiltron on September 8, 2020; and finally
18            2.     Plaintiff’s failure to comply with this order may result in the dismissal of this
19                   action.
20
     IT IS SO ORDERED.
21

22       Dated:     October 9, 2020                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                       2
